Exhibit 10.2

 

AMENDMENT NO. 1 TO

REGISTRATION RIGHTS AGREEMENT

 

THIS AMENDMENT NO. 1 TO REGISTRATION RIGHTS AGREEMENT (“Amendment”), is entered
into as of August 29, 2005, by and among Kite Realty Group Trust, a real estate
investment trust organized under the laws of Maryland (the “Company”), Brentwood
Holdings, LLC, a limited liability organized under the laws of Indiana
(“Brentwood”), KMI Holdings, LLC, a limited liability company organized under
the laws of Indiana, Alvin E.  Kite, Jr., John A. Kite, Paul W. Kite, Thomas K.
McGowan, Daniel R. Sink, George F. McMannis, IV, Mark Jenkins, C. Kenneth Kite
and David Grieve.

 

WHEREAS, the parties hereto other than Brentwood have entered into a
registration rights agreement, dated as of August 16, 2004 (the “Original
Registration Rights Agreement”);

WHEREAS, pursuant to the terms of that certain contribution agreement, dated as
of March 31, 2005, by and among Kite Realty Group, L.P., a limited liability
partnership organized under the laws of Delaware (“Kite Realty”), Brentwood and
the other parties thereto (the “Contribution Agreement”), the Company agreed to
amend the Original Registration Rights Agreement in order to provide Brentwood
with registration rights that either, at the option of the Company (i) register
the issuance of REIT Common Shares (as defined in the Original Registration
Rights Agreement) received upon redemption of the Class A units of limited
partnership interest in Kite Realty issued pursuant to the Contribution
Agreement (“Units”), or (ii) register the resale of the REIT Common Shares
issuable upon redemption of the Units; and

WHEREAS, the parties desire to amend the Original Registration Rights Agreement
to provide Brentwood with the registration rights contemplated under the
Contribution Agreement.

NOW, THEREFORE, the parties hereto, in consideration of the foregoing, the
mutual covenants and agreements hereinafter set forth, and other good and
valuable consideration, the receipt and sufficiency of which are acknowledged,
hereby agree as follows:

 

SECTION 1.           AMENDMENTS TO THE ORIGINAL REGISTRATION RIGHTS AGREEMENT

 

1.1  Addition of Brentwood.  Effective as of the date hereof, the Original
Registration Rights Agreement is hereby amended to add Brentwood as a party
thereto.

 

1.2  Addition of Brentwood as a Contributor.  Effective as of the date hereof,
the Original Registration Rights Agreement is hereby amended to add Brentwood
(and its successors and assigns permitted under Section 7.3 of the Registration
Rights Agreement) to the definition of “Contributors” therein.

 

--------------------------------------------------------------------------------


 

1.3  Schedule A.  Effective as of the date hereof, the Original Registration
Rights Agreement is hereby amended by replacing Schedule A attached thereto in
its entirety with Schedule A attached to this Amendment.

 

1.4  References to Agreement.  Each reference to “this Agreement,” “hereof,”
“herein,” “hereby,” or words of like import referring to the Original
Registration Rights Agreement shall mean and be a reference to the Original
Registration Rights Agreement as amended by this Amendment, and as may be
further amended, modified, supplemented or restated after the date hereof in
accordance with the terms thereof.

 

1.5  KMI Holdings, LLC.  The parties acknowledge and agree that KMI Holdings,
LLC, which distributed all of the Units received by KMI Holdings, LLC in
connection with the Company’s initial public offering in August 2004 to its
members and no longer owns any Units, is no longer a party to the Registration
Rights Agreement.

 

SECTION 2.           MISCELLANEOUS

 

2.1  Effect on Original.  Except as expressly provided herein, the provisions of
the Original Registration Rights Agreement shall remain unchanged and continue
in full force and effect.

 

2.2  Definitions.  Unless the context otherwise requires, or unless otherwise
defined herein, capitalized terms used in this Amendment shall have the
respective meanings specified in the Original Registration Rights Agreement.

 

2.3  Notices.  Any notice or demand which must or may be given under this
Amendment or by law shall be given in accordance with Section 7.4 of the
Original Registration Rights Agreement.  For the purposes of Section 7.4 of the
Original Registration Rights Agreement, any notice to be delivered to Brentwood
shall be delivered to Brentwood at the following address: c/o Kite Realty Group
Trust, 30 S. Meridian Street, Suite 1100, Indianapolis, Indiana 46204, or to any
such other address or addresses as Brentwood may from time to time specify in
compliance with the Original Registration Rights Agreement.  Any facsimile
transmission delivered to Brentwood shall be directed to: c/o Kite Realty Group
Trust, facsimile number: 317-577-5605.

 

2.4  Governing Law.  This Amendment, the rights and obligations of the parties
hereto, and any claims or disputes relating thereto, shall be governed by and
construed in accordance with the laws of the State of Maryland, but not
including the choice of law rules thereof.

 

2.5  Headings.  Section and subsection headings contained in this Amendment are
inserted for convenience of reference only, shall not be deemed to be a part of
this Amendment for any purpose, and shall not in any way define or affect the
meaning, construction or scope of any of the provisions hereof.

 

2

--------------------------------------------------------------------------------


 

2.6  Pronouns.  All pronouns and any variations thereof shall be deemed to refer
to the masculine, feminine, neuter, singular or plural, as the identity of the
person or entity may require.

 

2.7  Execution in Counterparts.  To facilitate execution, this Amendment may be
executed and delivered in as many counterparts as may be required. It shall not
be necessary that the signature of or on behalf of each party appears on each
counterpart, but it shall be sufficient that the signature of or on behalf of
each party appears on one or more of the counterparts. All counterparts shall
collectively constitute a single agreement. It shall not be necessary in any
proof of this Amendment to produce or account for more than a number of
counterparts containing the respective signatures of or on behalf of all of the
parties.

 

2.8  Severability.  If fulfillment of any provision of this Amendment, at the
time such fulfillment shall be due, shall transcend the limit of validity
prescribed by law, then the obligation to be fulfilled shall be reduced to the
limit of such validity; and if any clause or provision contained in this
Amendment operates or would operate to invalidate this Amendment, in whole or in
part, then such clause or provision only shall be held ineffective, as though
not herein contained, and the remainder of this Amendment shall remain operative
and in full force and effect.

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

3

--------------------------------------------------------------------------------


 

                             IN WITNESS WHEREOF, each of the undersigned has
caused this Amendment No. 1 to Registration Rights Agreement to be duly executed
and delivered in its name and on its behalf as of the date first written above.

 

KITE REALTY GROUP TRUST 

KMI HOLDINGS, LLC

 

 

 

 

 

 

 

 

By:

/s/ Daniel R. Sink

 

By: 

/s/ Alvin E. Kite, Jr.

Name:

Daniel R. Sink

Name:

Alvin E. Kite, Jr.

Title:

Senior Vice President, Chief Financial Officer

Title:

 

 

 

 

 

 

 

 

 

BRENTWOOD HOLDINGS, LLC 

 

 

 

 

 

 

 

 

By:

/s/ Alvin E. Kite, Jr.

 

 

 

Name:

Alvin E. Kite, Jr.

 

 

Title:

 

 

 

 

/s/ Alvin E. Kite, Jr.

 

/s/ John A. Kite

Alvin E. Kite, Jr.

 

John A. Kite

 

 

 

 

 

 

/s/ Paul W. Kite

 

/s/ Thomas K. McGowan

Paul W. Kite

 

Thomas K. McGowan

 

 

 

 

 

 

/s/ Daniel R. Sink

 

/s/ George F. McMannis, IV

Daniel R. Sink

 

George F. McMannis, IV

 

 

 

 

 

 

/s/ Mark Jenkins

 

/s/ C. Kenneth Kite, By Martin V. Shrader, His Attorney-In-Fact

Mark Jenkins

 

C. Kenneth Kite

 

 

 

 

 

 

/s/ David Grieve

 

 

David Grieve

 

 

 

4

--------------------------------------------------------------------------------


 

Alvin E. Kite Centre Associates Irrevocable Trust 

 

Alvin E. Kite, Jr. 2004-8 REIT Grantor Annuity Trust 

 

 

 

 

 

By:

/s/ Alvin E. Kite

 

By:

/s/ Alvin E. Kite

Name:

Alvin E. Kite, Jr. 

 

Name:

Alvin E. Kite, Jr. 

Title:

Trustee

 

Title:

Trustee

 

 

 

 

 

 

 

 

 

 

Alvin E. Kite, Jr. 2002-12 Irrevocable Trust

 

John A. Kite, Jr. 2002-12 Irrevocable Trust 

 

 

 

 

 

By:

/s/ Thomas K. McGowan

 

By:

/s/ John A. Kite

Name:

Thomas K. McGowan 

 

Name:

John A. Kite 

Title:

Trustee

 

Title:

Trustee

 

 

 

 

 

 

 

 

 

 

Thomas K. McGowan Real Estate 2004-12 REIT Grantor Retained Annuity Trust 

 

Paul W. Kite Real Estate 2005-12 REIT Grantor Retained Annuity Trust 

 

 

 

 

 

By:

/s/ Thomas K. McGowan

 

By:

/s/ Paul W. Kite

Name:

Thomas K. McGowan 

 

Name:

Paul W. Kite 

Title:

Trustee

 

Title:

Trustee

 

 

5

--------------------------------------------------------------------------------


 

EXHIBITS TO THE REGISTRATION RIGHTS AGREEMENT*

 

 

 

Schedule A

 

Number of Units and REIT Common Shares

--------------------------------------------------------------------------------

*                 The registrant agrees to furnish, supplementally, a copy of
omitted Schedule A upon request.

 

 

--------------------------------------------------------------------------------